DETAILED ACTION
Disposition of Claims
Claims 1-11 were pending.  Claim 2 has been cancelled.  Amendments to claim 1 are acknowledged and entered.  Claims 1 and 3-11 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0023163A1, Published 01/28/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Response to Arguments
Applicant's arguments filed 03/04/2022 regarding the previous Office action dated 12/07/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,864,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
(Objection withdrawn.)  The objection to Claim 2 is withdrawn in light of the cancellation of said claim.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Further limitations on the method according to claim 1 are wherein the treatment inhibits reactivation of HCMV (claim 3); wherein the treatment reduces viral titers in an individual infected with HCMV (claim 4); wherein the subject has leukemia and the treatment inhibits reactivation of HCMV infections in subjects having received hematopoietic stem cell transplantation (claim 5); wherein the peptide is administered in combination with an adjuvant that enhances production of, or comprises, IL-15, IL-12 and/or IL-18 (claim 6); wherein the peptide is administered in combination with a check point inhibitor (claim 7); wherein the peptide is administered in combination with an inhibitor of a receptor selected from the group consisting of LILRB1, inhibitory KIRs, NKG2A, PD-1, CTLA-4, TIM-3, TIGIT and LAG-3 (claim 8); wherein the peptide is administered by a vector comprising or encoding the peptide according to claim 1, wherein the peptide is encoded by a nucleic acid molecule operably linked to a promoter for expression in mammalian subjects (claim 9); wherein the vector is a genetically modified virus selected from the group consisting of attenuated HCMV, vaccinia virus, adenovirus, adeno- associated virus, retrovirus, and lentivirus (claim 10); and wherein the polypeptide of claim 1 is administered via an effective amount of a genetically modified virus encoding a peptide comprising or consisting of a polypeptide according to claim 1 (claim 11).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(New rejection – necessitated by amendment.)  Claim(s) 1, 3-6, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lanier et. al. (US20200171135A1, Pub. 06/04/2020, Priority 05/24/2017; hereafter “Lanier”.)
The Prior Art
Lanier teaches vaccine compositions for preventing and/or treating cytomegalovirus (CMV) infection and methods of making and using the same (entire document; see abstract), wherein the immunogenic compositions comprise at least one HLA-E ligand or a fragment, derivative or variant thereof capable of binding to HLA-E; and a pharmaceutically acceptable carrier (reference claim 1).  Lanier teaches the HLA-E ligand or fragment thereof may be derived from UL40 (¶[0096]), such as the sequence VMAPRTLIL (SEQ ID NO: 29; Table 1) or the sequence from HLA-G (VMAPRTLFL), which allows HLA-E to bind both CD94-NKG2A and CD94-NKG2C (Example 2, ¶[0197]).  Said ligand may stimulate proliferation of T and/or NK cells, and would preferentially increase of NK cell-mediated killing or T cell-mediated killing of cytomegalovirus (CMV)-infected cells (reference claims 9-10).  Lanier teaches a method of inducing an immune response in a subject, comprising delivery of the immunogenic composition which comprises the HLA-E ligand in a subject suspected of having a CMV infection (therapeutic inoculation) or to inhibit CMV infection from occurring in a subject (prophylactic inoculation), wherein the inoculation would increase the number of cells expressing NKG2C in said subject (reference claims 25-35; instant claim 1).  Lanier notes the method would reduce the viral load of CMV in an infected individual (reference claim 35; instant claim 4), and would inhibit reactivation of CMV in a host (¶[0143]; instant claim 3).  Lanier notes the treatment may also be done in a person receiving a instant claim 5).  Lanier notes the immunogenic composition may further comprise an adjuvant, such as alum or monophosphoryl lipid A (MPL)(¶[0143]), wherein alum inherently activates IL-18 secretion and MPL inherently activates IL-12 secretion, thus meeting the limitations of instant claim 6.  Lanier notes the peptide may be introduced into the host through the use of a viral vector (¶[0044][0063][0068][0082][0113]; reference claim 38; instant claims 9, 11).  
For at least these reasons, Lanier teaches the limitations of instant claims 1, 3-6, 9, and 11, and anticipates the invention encompassed by said claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-6 and 9-11 under 35 U.S.C. 103 as being unpatentable over Soderstrom (US20030171280A1, Pub. 09/11/2003; hereafter “Soderstrom”), and further in view of Foley et. al. (Foley B, et. al. J Immunol. 2012 Nov 15;189(10):5082-8. Epub 2012 Oct 17.), Fruh et. al. (US20180298404A1, Pub. 10/18/2018, Priority 02/10/2015; hereafter “Fruh”); and Kuijpers et. al. (Kuijpers TW, et. al. Blood. 2008 Aug 1;112(3):914-5.; hereafter “Kuijpers”) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 7-8 under 35 U.S.C. 103 as being unpatentable over Soderstrom, Foley, Fruh, and Kuijpers as applied to claims 1-6 and 9-11 above, and further in view of Beldi-Ferchiou et. al. (Beldi-Ferchiou A, et. al. Int J Mol Sci. 2017 Oct 12;18(10). pii: E2129.; hereafter “Beldi-Ferchiou”) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lanier as applied to claims 1, 3-6, 9, and 11 above, and further in Int J Mol Sci. 2017 Oct 12;18(10). pii: E2129.; CITED ART OF RECORD; hereafter “Beldi-Ferchiou”).  
The Prior Art
The teachings of Lanier have been set forth supra.  While Lanier teaches the administration of HLA-E ligands to treat CMV infections, such as those ligands with a sequence of SEQ ID NO:2 of the instant claims, and Lanier teaches the administration of additional components within the immunogenic composition (¶[0122][0127-0128]) such as adjuvants (¶[0143]), Lanier is silent on the specific use of checkpoint inhibitors.  While Lanier teaches T-cell antigen receptors include CTLA4, LAG3, and KIRs (¶[0083][0095]), Lanier fails to teach the use of inhibitors of these receptors along with the HLA-E ligand peptide.  And while Lanier teaches a viral vector may deliver the HLA-E ligand to a host in need thereof, Lanier is silent as to the exact types of viruses which may be used as viral vectors.  However, these optimizations, species, and further limitations would be obvious to the method of Lanier given the teachings of the prior art.  
Soderstrom teaches the use of HLA-E binding peptides for medicinal use, specifically wherein the peptide modulates the effect of CD94/NKG2 cell receptors (entire document; see reference claim 1; abstract.)  Soderstrom teaches the peptide with the sequence consisting of VMAPRTLVL or VMAPRTLFL (Fig. 11; ¶[0055-0056]), and that the peptide would be about 4-24 amino acids in length, more preferably about 6-15 amino acids (¶[0052]).  Soderstrom teaches exposing a subject to an effective amount of said HLA-E binding peptide and elevate or inhibit the binding of CD94/NKG2 cellular receptor to the peptide/HLA-E complex at the surface, wherein said patient is one who is subject to an inflammatory or autoimmune disease or condition, viral infection, graft rejection or cancer, and the peptide may in these cases be administered in a prophylactic or therapeutic effective dose to prevent or inhibit a related disease condition or symptom (¶[0025]).  While Soderstrom notes the HLA-E mediated presentation of the peptide inhibits recognition by CD94/NKG2C receptors (Example III starting at ¶[0226]), the art and the methods claimed by the instant invention have shown that HLA-E loaded with peptide can be recognized by CD94/NKG2C and cause activation of NK cells.  Further, while a preferred embodiment is to use HLA-E binding peptides derived from stress-induced proteins (reference claim 2), the breadth of 
Soderstrom teaches that cancers such as ovarian cancer and myeloid leukemia can be treated using the methods of the invention, as well as viral infections (¶[0025-0026][0057][0079][0127]).  Soderstrom teaches the methods may be administered along with drugs, therapeutic agents, carriers, diluents, adjuvants, such as complete Freund’s adjuvant, which stimulates such interleukins as IL-12 and IL-15 (¶[0029-0030][0129][0186][0320]; instant claim 6).  Soderstrom teaches the peptide may be delivered via vector, such as an attenuated vaccinia viral vector (¶[0192]; instant claims 9-11).  
Beldi-Ferchiou teaches that immune checkpoint inhibitors have shown remarkable efficiency in the treatment of a number of cancers, and goes into a review as to how immune checkpoint inhibitors alter the function of NK cells and their ultimate role in treatment of cancers and chronic infections (entire document; see abstract.)  Beldi-Ferchiou teaches that HLA-E and HLA-G are frequently upregulated on many cancers, specifically HLA-E with hematological malignancies or solid cancers (p. 7, ¶2).  Beldi-Ferchiou teaches that using inhibitors against NKG2A, such as anti-NKG2A antibodies, can strengthen the NK cell response and allow for NKG2C activation of NK cells.  
Given the teachings of Lanier, one of skill in the art would find it obvious to use HLA-E ligands such as SEQ ID NO:2 in order to treat CMV infections.  Given the teachings of Soderstrom, who teaches the use of HLA-E peptides to treat viral infections and cancers, and given the teachings of Soderstrom and Lanier who teach the use of additional therapeutics such as adjuvants with said peptides, one of skill in the art would find it obvious to determine if additional modalities would enhance the efficacy of immunogenic compositions which comprise the HLA-E ligand.  Given the teachings from Beldi-Ferchiou, it would be obvious and routine to add additional therapeutics to enhance the potency of such a HLA-E based therapy, such as an antibody to block NKG2A and allow for the “missing self” response to be triggered by NK cells through HLA-E-CD94/NKG2C interaction.  Given what was known in the art at the instant claims 7 and 8 would be obvious and routine optimization steps for one of skill in the art.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Lanier in order to incorporate additional active agents into the immunogenic composition, thereby potentially increasing the effectiveness of the composition on treatment of CMV infections.  One would have been motivated to do so, given the suggestion by Soderstrom, Beldi-Ferchiou, and Lanier that the compositions of HLA-E ligands could include adjuvants and additional therapeutic agents, especially the checkpoint inhibitors of NKG2A antibodies of Beldi-Ferchiou.  There would have been a reasonable expectation of success, given the knowledge that the use of HLA-E ligands to treat viral infections was taught by Soderstrom, and was specifically useful to treat CMV infections, as taught by Lanier, and also given the knowledge that additional therapeutics and modalities of delivery were useful in the therapeutic methods, as taught by Soderstrom..  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to the claims,  new ground(s) of rejection using the teachings of Soderstrom and Beldi-Ferchiou are made in view of Lanier.  The arguments regarding Soderstrom and Beldi-Ferchiou will be addressed as relevant to the current rejection.
Applicant argues that SEQ ID NO:2 (VMAPRTLFL) has the ability to induce NKG2C+ NK cell expansion in any of the cited documents.  In light of the teachings of Lanier, this argument is not considered persuasive, as Lanier specifically teaches the ability of SEQ ID NO: 2 to perform this specific task.  The Office has utilized the teachings of Soderstrom not to show the NK cell expansion, but to show that it was common in the art to utilize HLA-E ligands, such as SEQ ID NO:2, in order to treat viral infections or cancers, and that said ligands could be delivered to a subject in need thereof through the 
Applicant argues that it was surprising that SEQ ID NO:2 specifically induces the expansion of NKG2C+ NK cells with higher efficacy than other peptides that may differ in only one amino acid.  First, it should be noted that the current rejection is now an anticipation, not obviousness, rejection, and whether or not the method is surprising or unexpected is unpersuasive, as Lanier clearly teaches the use of SEQ ID NO:2 and other HLA-E ligands to stimulate NKG2C+ NK cells and to treat CMV infections.  Further, even in arguendo regarding the obvious nature of SEQ ID NO:2 to be a more potent stimulator, such an argument is not commensurate in scope with the instantly claimed invention, as the data which resulted in the “surprising” results was obtained using a peptide which consisted of SEQ ID NO:2, not a peptide of 9-30 amino acids long which comprised SEQ ID NO:2.  It is not clear if additional amino acids would alter this surprising result, or if this “only one amino acid” difference in efficacy applies to the 9-mer core peptide sequence or longer 10-mer to 30-mer sequences.  For at least these reasons, this argument is not considered persuasive.  
Applicant argues that Beldi-Ferchiou fails to cure the deficiencies of the other teachings.  While only Soderstrom is currently relied upon from the previous rejection, the Office has shown that Lanier clearly anticipates the majority of the instant invention, and the teachings of Beldi-Ferchiou were utilized to render obvious what additional active agents could be utilized in the immunogenic composition of Lanier.  Therefore, this argument is not persuasive.
For at least these reasons, the instant claims are still anticipated by and rendered obvious by the prior art.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,864,245 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘245 patent. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648